Citation Nr: 1422477	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-25 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial increased rating for a total right knee replacement, currently rated at 30 percent.


REPRESENTATION

Appellant represented by:	Attorney Michael J. Brown


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1958 to April 1960.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2010 rating decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for right knee arthritis and assigned an initial disability rating of 10 percent.

In August 2012, a 100 percent rating for total right knee replacement was assigned, effective September 6, 2011 to October 31, 2012, and a 30 percent rating was assigned from November 1, 2012.  

In May 2013, the Veteran testified during a hearing before the undersigned via video conference at the RO.

A review of the Veterans Benefits Management System paperless claims processing system reveals no records pertinent to the current appeal.  A review of the Virtual VA electronic claims file reveals the transcript of the May 2013 Board hearing and VA treatment records pertinent to the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his right knee arthritis warrants an initial rating higher than 10 percent prior to September 6, 2011 and higher than 30 percent since November 1, 2012.  The Veteran has submitted written statements and testified that he has difficulty walking long distances, wears a knee brace, and uses a cane to help him maintain his balance.  He has reported having frequent swelling in his knee and difficulty using stairs or standing from a sitting position.

The Veteran and his representative have submitted statements indicating that his right knee disorder has become more severe since his total knee replacement surgery.  To determine the current severity of the Veteran's right knee disorder, the Veteran must be afforded a new VA examination.

The Veteran has also reported that he has received private medical treatment for his right knee from the Atlantic Spine and Joint Institute on multiple occasions in 2011.  These treatment records are not currently of record, and should be requested from the Veteran.

Additionally, the record indicates that the Veteran has received treatment for his right knee disorder at the Philadelphia VA Medical Center (VAMC), and in his August 2011 substantive appeal he indicated that he had visited the Philadelphia VAMC orthopedic clinic on June 3, 2011 for an evaluation of his right knee.  This treatment record, along with any treatment records dating between April 2011 and September 2011, are not of record and have not been reviewed by the AOJ.  These records must be obtained and reviewed before further adjudication.  All outstanding treatment records dating since August 2012 should also be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the Philadelphia VA Medical Center and its affiliated facilities dating from April 2011 to September 2011 and since August 2012.  Document for the claims file all actions taken and responses received.

2.  The RO/AMC should send to the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization (VA Form 21-4142) to enable it to obtain any additional medical evidence pertinent to the appeal that is not currently of record.
 
The Veteran should be specifically asked to provide medical evidence or authorization (VA Form 21-4142) for treatment from the Atlantic Spine and Joint Institute in July 2011.  The Veteran is asked to assist in obtaining these records or to provide the records himself if he has them in his possession.

3.  Thereafter, arrange for the Veteran to a VA examination to determine the severity of the total right knee replacement residuals.  The entire claims file must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished (to include X-rays if necessary), and all clinical findings reported in detail. 

The examiner should provide comprehensive findings regarding the current severity of the residuals of the total right knee replacement.  In providing these findings, the examiner should conduct range of motion testing, expressed in degrees, and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain, weakness, stiffness, or locking, and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner must also address whether the Veteran has subluxation or lateral instability of the right knee, and to what severity (slight, moderate, or severe).  The examine should specifically indicate whether chronic residuals consist of severe painful motion or weakness of the right lower extremity.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

4.  After completion of the above, review the expanded record and re-adjudicate the claim.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



